Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on July 20, 2020, has been made of record and entered.  In this amendment, claims 1, 4-19, 23, 28-35, 39-41, 45, 47, 49-51, 53-55, and 57-64 have been amended, and claim 65 has been canceled.
No new claims have been added; claims 1-64 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 34, 39-40, 54, and 56-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8, 34, 39-40, 54, and 56-59 are all indefinite for citing “range within range” limitations.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, for example, claim 3 recites the broad recitation “thickness in the range of between 1 nm-30 nm”, and the claim also recites “about 1 nm-25 nm”, “about 1 nm-20 nm”, etc., which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
This same reasoning applies to the remaining aforementioned rejected claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 12-14, 16-22, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (CN 10 6669758; Applicants’ submitted art; English translation provided).
Regarding claims 1-5, 7, 12, and 64, Shen et al. teach bifunctional catalyst comprising a nitrogen-doped porous carbon layer having non-noble metal nanoparticles coated thereon (paragraph [0010]), wherein the non-noble metal nanoparticles exhibit a particle size ranging from 2-50 nanometers, and the nitrogen-doped carbon layer is characterized as being formed by a few atomic layers of graphite structure, having a thickness of 2-10 nm and an external dimension of 100 nm to 20 micrometers, and having a mesoporous structure, wherein the pore diameter ranges from 2 to 10 nm.  Exemplary non-noble metal nanoparticles present in the catalyst include cobalt and iron.  See paragraphs [0010]-[0012] of Shen et al.
Regarding claims 13 and 14, it is considered that because Shen et al. teach cobalt and iron as exemplary metal nanoparticles present in the bifunctional catalyst, the skilled artisan would anticipate these metals to exhibit the respective charges corresponding to those respectively recited in claims 13 and 14.
Regarding claims 16-22, Shen et al. teach the employment of the aforementioned bifunctional catalyst in “the field of catalysts for fuel cells, metal-air batteries” (paragraph [0002]), and as an oxygen electrode catalyst (“electrocatalyst”) in oxygen reduction reactions (paragraph [0052]; Examples).
Further regarding claim 64, it is noted that this claim is a product-by-process claim (“carbon-based catalyst formed by a method…”).  As such it has been held that:
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making."  In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.
In view of these teachings, Shen et al. anticipate claims 1-5, 7, 12-14, 16-22, and 64.

Allowable Subject Matter
Claims 23-33, 35-38, 41-53, 55, and 60-63 are allowed.
Claims 3-8, 34, 39, 40, 54, and 56-59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  For example, while Shen et al. teach a preparation of the aforementioned bifunctional catalyst, this reference does not teach or suggest the employment of the monomers recited in Applicants’ claim 23.  See paragraph [0019] of Shen et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of carbon-based catalysts and their employment in, for example, fuel cells and electrochemical cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 15, 2022